NONPRECEDENTIAL DISPOSITION 
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                                Submitted April 10, 2019* 
                                 Decided April 11, 2019 
                                              
                                          Before 
 
                        AMY C. BARRETT, Circuit Judge 
                         
                        MICHAEL B. BRENNAN, Circuit Judge 
                         
                        MICHAEL Y. SCUDDER, Circuit Judge 
 
No. 18‐2832 
 
JOHN E. SMITH,                                  Appeal from the United States District 
      Plaintiff‐Appellant,                      Court for the Southern District of Illinois. 
                                                 
      v.                                        No. 3:17‐cv‐01237‐JPG‐DGW 
                                                 
CRAIG ASSELMEIER,                               J. Phil Gilbert, 
      Defendant‐Appellee.                       Judge. 
 
                                        O R D E R 

       John Smith, an Illinois inmate, sued Dr. Craig Asselmeier, a dentist at Menard 
Correctional Center in Chester, Illinois, under 42 U.S.C. § 1983 for violating the Eighth 
Amendment by deliberately disregarding his medical needs. The district court granted 
Dr. Asselmeier’s motion for summary judgment because Smith failed to exhaust his 
administrative remedies. Because that process was available to Smith and he ignored it, 
we affirm. 
                                                 
            * Dr. Asselmeier has moved the court for oral argument, but we deny the motion 

and decide the case without oral argument because the briefs and record adequately 
present the facts and legal arguments, and oral argument would not significantly aid 
the court. FED. R. APP. P. 34(a)(2)(C). 
No. 18‐2832                                                                         Page  2 
 
        
       Dissatisfied with his dental care in August 2017, Smith filed an “emergency” 
grievance with the warden at Menard the following month. The warden promptly 
advised Smith that the grievance did not describe an emergency and told him that he 
“should submit th[e] grievance in the normal manner.” That process required Smith to 
contact a grievance counselor. Smith did not do so. Instead, he appealed to the 
Administrative Review Board, which also directed him to follow the normal grievance 
procedure and to provide the responses from his grievance officer and the warden.   
        
       Rather than follow the normal grievance process, Smith turned to federal court. 
Dr. Asselmeier later moved for summary judgment, arguing that Smith had not 
exhausted his administrative remedies, as required by the Prison Litigation Reform Act, 
see 42 U.S.C § 1997e; Woodford v. Ngo, 548 U.S. 81, 85 (2006). Dr. Asselmeier observed 
that the state had amended title 20 of the Illinois Administrative Code, effective April 1, 
2017, to add subsection (c) to section 504.840:   
       If  the  Chief  Administrative  Officer  determines  that  the  grievance  should 
       not  be  handled  on  an  emergency  basis,  the  offender  shall  be  notified  in 
       writing  that  he  or  she  may  resubmit  the  grievance  as  non‐emergent,  in 
       accordance with the standard grievance process.   
ILL. ADMIN. CODE tit. 20, § 504.840(c). (As “the highest ranking official” at Menard, the 
warden is its “Chief Administrative Officer.” See id. § 504.12.) Dr. Asselmeier argued 
that this amendment renders inapplicable our decision in Thornton v. Snyder, 428 F.3d 
690, 694 (7th Cir. 2005). There, we had stated that “nothing in the current regulatory 
text … requires an inmate to file a new grievance after learning only that it will not be 
considered on an emergency basis.” The district court agreed with Dr. Asselmeier, 
entered summary judgment, and dismissed the case without prejudice.   
 
       As an initial matter, Dr. Asselmeier argues that we do not have jurisdiction over 
this appeal because the district court dismissed the case without prejudice. Although a 
non‐prejudicial dismissal is generally not appealable, we have jurisdiction if the district 
court did not anticipate any curative amendments to the complaint and the dismissal 
“ends the suit so far as the district court is concerned.” Kowalski v. Boliker, 893 F.3d 987, 
994 (7th Cir. 2018) (quoting Taylor‐Holmes v. Office of Cook Cty. Pub. Guardian, 503 F.3d 
607, 610 (7th Cir. 2007)). That occurred here: the district court said that it was finished 
with the suit when it dismissed the case and directed the clerk to enter judgment and 
terminate the case. Thus, our jurisdiction is secure. See Ramirez v. Young, 906 F.3d 530, 
533 (7th Cir. 2018); Kowalski, 893 F.3d at 994. 
No. 18‐2832                                                                            Page  3 
 
         
        On the merits, we review de novo a dismissal for failure to exhaust. Pyles v. 
Nwaobasi, 829 F.3d 860, 864 (7th Cir. 2016). Smith argues that the language of the new 
subsection (c) does not require a conclusion that he did not exhaust his administrative 
remedies. He contends that section 504.840(c) is permissive, not mandatory, because it 
says that, if the warden decides that a grievance is not an emergency, an inmate “may 
resubmit the grievance” through the normal procedure. ILL. ADMIN. CODE tit. 20, 
§ 504.840 (emphasis added). But as the district court correctly explained, the exhaustion 
question is not whether the Code requires inmates to resubmit the grievance, but 
whether the Code makes resubmission available. See 42 U.S.C. § 1997e; Woodford, 548 U.S. 
at 85. The entire grievance process is permissive unless the inmate intends to pursue 
relief in a court. See Pyles, 829 F.3d at 864. Because the Code provided a process through 
which Smith could submit a non‐emergency grievance, he had an available remedy that 
he needed to exhaust before filing this suit. See id.   
         
        Smith offers two replies, neither persuasive. First, he argues that his suit should 
not be dismissed because he did not know that he was required to go through the 
normal grievance process before filing this suit. But the record indisputably refutes that 
contention. The warden and Administrative Review Board both responded to his 
“emergency” grievance by telling him to use the normal process. We have long required 
that inmates properly exhaust all available steps that have been made known to them, 
and the prison made the normal process known to Smith. See Pyles, 829 F.3d at 864; Pozo 
v. McCaughtry, 286 F.3d 1022, 1024 (7th Cir. 2002). Second, Smith contends that he could 
not file a normal grievance after receiving the Board’s decision because he received it 
more than 60 days after his dental visit in August and therefore could no longer comply 
with the 60‐day filing deadline. See ILL. ADMIN. CODE, tit. 20, § 504.810(a). But well 
before those 60 days had elapsed, the warden’s response informed him that the normal 
procedure was available to him. In any case, even if Smith had received a response only 
from the Board, the normal process allowed him to submit a grievance after the 60‐day 
deadline and argue that “good cause” excused his tardiness. See id. But he may not 
avoid the exhaustion requirement by simply ignoring available process. See Woodford, 
548 U.S. at 87, 93–94, 103.     
         
                                                                                 AFFIRMED